DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Petition Decision to U.S. Patent application 16/802,265 mailed on 10/26/2022.  Claims 1-18 and 20-21 are pending in the case. Claims 1 and 20 are independent claims.
This office action is Non-Final.

Claim Objections
Claims 2-18 are objected to because of the following informalities:  Regarding claims 2-18, there are numerous cases of multiple occurrence of “a user”, “a product review”, “a data repository”, “a certain product”, and “a certain topic” when refers to its independent claim limitation within these claims, but it is not clear whether these occurrence is the same or different one. Further, when “the user”, “the product review”, “the certain product”, and “the certain topic” appears, it is not clear which antecedent basis it directs. Regarding claim 9, lines 18-19 recites “first and second a topic specific star rating forms”, but it may be a typo of “first and second topic specific star rating forms”. Regarding claims 14 and 17, each claim contains multiple punctuation marks. Appropriate correction is required.


Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Kumar et al. (US Patent Application Publication US 20120290606 A1), referred to as Kumar herein.
Ghoshal et al. (US Patent Application Publication US 20180182001 A1), referred to as Ghoshal herein.
Wu et al., (Chinese Patent Application Publication CN107609960A), referred to as Wu herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Ghoshal.
Regarding independent claim 1, Kumar discloses “A computer implemented method comprising: 
examining user browsing data (Kumar, at ¶ [0050], observe behavior or actions of a user on a given website, address, or destination.) from a browser plugin of a client computer device (id. at ¶ [0032], the described techniques may be implemented as a computer program or application (“application”) or as a plug-in, module, or sub-component of another application.), the client computing device being associated to the user (id. at ¶ [0033], user-generated data management system is associated with user, as client may be a smart phone or personal computing device such as an iPod®, iTouch®, iPad®, or iPhone® or a laptop or desktop computer, but may also be implemented as a tablet computing device.); 
determining a current activity classification of the user in dependence on the examining user browsing data from the browser plugin of the client computer device (Examiner notes that ‘determining a current activity classification of the user’ interpreted as detecting context of the current user activity in the browser by examining user browsing data. id. at ¶ [0064], identifying the context of a current activity, while remaining on the context, engage in contextually-relevant activities such as reading product or service reviews as depicted at Fig. 5 and as described at ¶ [0060]. At ¶ [0060], FIG. 5 illustrates exemplary graphical user interface for contextually-relevant user-generated data management, display is rendered to appear, presenting content retrieved from application as depicted at FIG. 3A and database, which was retrieved by crawling websites other than that associated with the content presented in content panel. Kumar further teaches that Kumar’s techniques are implemented as a plug-in of another application, in this case, a browser or web browsing application as described at ¶ [0032].); 
in response to the current activity classification satisfying a criterion (id. at ¶¶ [0066]-[0067], when an event is detected, an identifier is generated and sent to a service that is configured to perform the contextually-relevant user-generated content management techniques, an identifier may be paired with information stored in databases using product images, SKU, UPC, URLs, identifiers (product or services) to determine if a match has occurred.), performing web crawling to obtain crowdsourced product review data of one or more product, the crowdsourced product review data comprising data from product reviews by multiple reviewers other than the user and including data from reviews from multiple product review sites (id. at ¶ [0065], By embedding program code for widget onto publisher website, crawlers are directed to crawl (i.e., search, access, index, cache, copy, and perform other operations on) websites in order to locate content including the product review.); 
subjecting the crowdsourced product review data to natural language processing for extracting data tags associated to respective product reviews of the crowdsourced product review data (id. at ¶ [0054], performing sentiment analysis on reviews of products using natural language processing (“NLP”) to identify features, sentiments, or other factors that are associated with a given item, service, good, or product. Further, at ¶ [0045], the system evaluate different types of tags in order to identify a keyword that may be, used to retrieve UGC from, for example, database.); 
determining prompting data in dependence on the extracting data tags associated to respective product reviews of the crowdsourced product review data (id. at ¶ [0056], contextually-relevant content determined by using the keyword+sentiment analysis results to aggregate content such as reviews, and when observed user behavior initiates a request, directs a browser to the page to present (i.e., display) aggregated, contextually-relevant content.); and 
communicating the prompting data to the user (id. at ¶ [0056], application directs a browser to the page to present (i.e., display) aggregated, contextually-relevant content.),” However, Kumar does not explicitly teach “the prompting data guiding the user in the authoring of a product review of a certain product.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that solicit or prompt users to provide product reviews, based on the user's purchase patterns, review patterns, social connections (id. at ¶¶ [0100]-[0103], and [0106]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with prompting data guiding the user in authoring of a product review as taught by Ghoshal because by leveraging a user's social connections to solicit reviews, the user may receive faster response to review requests (Ghoshal, at ¶ [0003]).
Independent claim 20 is directed towards a system equivalent to a computer implemented method found in claim 1, and is therefore similarly rejected.

Regarding claim 2, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “wherein the method includes … performing the web crawling to obtain crowdsourced product review data of one or more product (Kumar, at ¶ [0054], reviews or other types of content may be gathered (e.g., copied by one or more crawlers or web crawling applications) and stored in database. Using sentiment analysis engine, content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product, or subject matter associated with a given user's research.).” However, Kumar does not explicitly teach “in response to the current activity classification of the user being determined to be the classification of preparing to author product review and prior to the user commencing authoring of a product review,”.
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the review system interacts with the e-commerce platforms and the social network platforms via the network to collect or retrieve relevant information (id. at ¶ [0066]), and analyze user’s purchase patterns and determined to prompt for preparing or updating to author product review, prior to the user writing of the product review as described at ¶¶ [0100]-[0104], and [0106].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with prompting data guiding the user in authoring of a product review as taught by Ghoshal because by leveraging a user's social connections to solicit reviews, the user may receive faster response to review requests (Ghoshal, at ¶ [0003]).

Regarding claim 3, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “performing the web crawling to obtain crowdsourced product review data of a certain product (Kumar, at ¶ [0054], reviews or other types of content may be gathered (e.g., copied by one or more crawlers or web crawling applications) and stored in database. Using sentiment analysis engine, content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product, or subject matter associated with a given user's research.),” However, Kumar does not explicitly teach “wherein the method includes analyzing product purchase history data of the user stored in a data repository, wherein the method includes in response to the current activity classification of the user being determined to be the classification of preparing to author product review and prior to the user commencing authoring of a product review, … the certain product being determined based on the analyzing product purchase history data of the user stored in a data repository.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that track and analyze the user's historical usage data, purchasing history, the user's interaction pattern with the review system, and the like, the purchasing history may include the list of products purchased by the user in the past, along with the reviews (and reviewers) referred to by the user before making the purchase (id. at ¶ [0085]), the review system interacts with the e-commerce platforms and the social network platforms via the network to collect or retrieve relevant information (id. at ¶ [0066]), and solicit or prompt users to provide reviews, if the user purchased a product (id. at ¶ [0100]) or when the requests for new updates from the user (id. at ¶ [0104]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with prompting data guiding the user in authoring of a product review as taught by Ghoshal because the more knowledgeable a reviewer who has purchased is about a product, the more helpful the reviewer's review on the product is likely to be to a user (Ghoshal, at ¶ [0001]).

Regarding claim 4, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “performing the web crawling to obtain crowdsourced product review data of a certain product (Kumar, at ¶ [0054], reviews or other types of content may be gathered (e.g., copied by one or more crawlers or web crawling applications) and stored in database. Using sentiment analysis engine, content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product, or subject matter associated with a given user's research.), wherein the examining user browsing data includes subjecting the user browsing data to natural language processing to extract a product identifier for the certain product (id. at ¶ [0054], content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product.).” However, Kumar does not explicitly teach “wherein the method includes in response to the current activity classification of the user being determined to be the classification of authoring a product review,”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that during the user browsing products, product information is displayed, the product information include the fields of product identifier, brand, model, product description, reviews, etc. (id. at ¶ [0150]), and the system determine the user purchased a product, then solicit or prompt users to provide reviews, by a request for review is included in a review feed (id. at ¶¶ [0100]-[0101]) or when receiving the requests for new updates from the user (id. at ¶ [0104]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with determined a user to authoring a product review as taught by Ghoshal because the more knowledgeable a reviewer who has purchased is about a product, the more helpful the reviewer's review on the product is likely to be to a user (Ghoshal, at ¶ [0001]).

Regarding claim 5, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. However, Kumar does not explicitly teach “wherein the product review of the user is performed with use of a webpage form in which the user enters text based review data, wherein the communicating the prompting data to the user is performed so that there is displayed to a user on a user interface defined by a display of the client computer device the prompting data with the text based review data.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the product review of the user is performed with use of a webpage form as the customer enters text based review data, and communicating the prompting data displayed among the user interface components as depicted at FIG. 15 and as described at ¶ [0153].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with the product review of the user is performed with use of a webpage form with prompting data as taught by Ghoshal because the illustrated UI can provide an interactive way for a user to write a review (Ghoshal, at ¶ [0153]).

Regarding claim 6, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. However, Kumar does not explicitly teach “wherein the product review of the user is performed with use of a webpage form in which the user enters text based review data, wherein the communicating the prompting data to the user is performed so that there is displayed to a user on a user interface defined by a display of the client computer device the prompting data with the text based review data, wherein the user interface includes a first webpage defining a vendor product review portal served by a computing node based system, and the second webpage defining a service product review portal served by computing node based manager system external to the computing node based system.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the product review of the user is performed with use of a webpage form as the customer enters text based review data, and communicating the prompting data displayed among the user interface components as depicted at FIG. 15 and as described at ¶ [0153], and the review system is able to display any of the product reviews or catalog information (with or without the filters applied) from the e-commerce site A or B, by utilizing the stored user ID and one or more types of data or code to authenticate the user. Such product/service review of catalog information from those e-commerce websites may be displayed on the user device (id. at ¶¶ [0161]-[0162]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with the product review of the user is performed with use of a webpage form with prompting data and the user interface may include both service and product review portal as taught by Ghoshal because the users may easily (with a single click or a tap) purchase a product of interest, without having to log into another website or open a separate application in order to purchase product of interest (Ghoshal, at ¶ [0161]).

Regarding claim 7, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “wherein the communicating the prompting data to the user is performed so that there is displayed to a user on the user interface the prompting data with the text based review data (Kumar, at ¶ [0085], directing a browser to display the web page, for example, upon detection of an event (e.g., a selection of a link (e.g., hyperlink) associated with a pointer (e.g., the pointer being associated with the term) in a user interface.), wherein the determining the prompting data in dependence on the extracting data tags associated to respective product reviews of the crowdsourced product review data includes subjecting data of the product review data to natural language processing for identifying a percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic (id. at ¶ [0083], an analysis of user-generated content is a sentiment analysis (e.g., using NLP) to identify one or more factors (e.g., sentiments) associated with user-generated content (e.g., one or more reviews), based upon reviews of a given product, sentiment analysis engine and keyword module are used to create or generate a term that relates to a sentiment expressed in reviews associated with the given product, and a factor is determined to be associated with the user-generated content if the factor itself is expressed in the user-generated content.), and wherein the method includes, in dependence on the identifying the percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic,” However, Kumar does not explicitly teach “wherein the product review of the user is performed with use of a user interface defined by a display of the client computer device in which the user enters text based review data respecting a certain product, … providing the prompting data so that the prompting data prompts the user to enter text based review data into the user interface relating to the certain topic.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the product review of the user is performed with use of a webpage form as the customer enters text based review data, and communicating the prompting data displayed among the user interface components as depicted at FIG. 15 and as described at ¶ [0153] and creating a product review may include the user inputting one or more data fields or selecting one or more options, the product review includes information such as ratings for features of the product’s category (id. at ¶ [0097]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with the product review of the user is performed with use of a webpage form as the customer enters text based review data, and creating a product review includes features of the product’s category as taught by Ghoshal because the illustrated UI can provide an interactive way for a user to write a review (Ghoshal, at ¶ [0153]), and product feature is important in product review for product’s characteristics or attributes (id. at ¶ [0061]).

Regarding claim 8, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “wherein the communicating the prompting data to the user is performed so that there is displayed to a user on the user interface the prompting data with the text based review data (Kumar, at ¶ [0085], directing a browser to display the web page, for example, upon detection of an event (e.g., a selection of a link (e.g., hyperlink) associated with a pointer (e.g., the pointer being associated with the term) in a user interface.), wherein the determining the prompting data in dependence on the extracting data tags associated to respective product reviews of the crowdsourced product review data includes subjecting data of the product review data to natural language processing for identifying a percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic, and wherein the method includes, in dependence on the identifying the percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic (id. at ¶ [0083], an analysis of user-generated content is a sentiment analysis (e.g., using NLP) to identify one or more factors (e.g., sentiments) associated with user-generated content (e.g., one or more reviews), based upon reviews of a given product, sentiment analysis engine and keyword module are used to create or generate a term that relates to a sentiment expressed in reviews associated with the given product, and a factor is determined to be associated with the user-generated content if the factor itself is expressed in the user-generated content.), providing the prompting data so that the prompting data references the certain topic (id. at ¶ [0056], application is configured to automatically perform sentiment analysis in order to generate results that may be used to identify content for aggregation on a landing page and, when observed user behavior initiates a request, directs a browser to the page to present (i.e., display) aggregated, contextually-relevant content by groupings based on keyword density.),” However, Kumar does not explicitly teach “wherein the product review of the user is performed with use of a user interface defined by a display of the client computer device in which the user enters text based review data respecting a certain product, … wherein the prompting data includes a star rating form that prompts the user to enter a star rating for the certain topic in relation to the certain product.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the product review of the user is performed with use of a webpage form as the customer enters text based review data, and communicating the prompting data displayed among the user interface components as depicted at FIG. 15 and as described at ¶ [0153], and The review module 204 may be configured to return the same types of data as would be included in a review feed or specifically return one or more of the following data fields to the client application: author's overall ratings of products (e.g., number of stars) as well as ratings and/or comments for specific attributes of the product's various features (symbols/figures/icons may be displayed on the UI of the client application based on the attributes), as described at ¶ [0101].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with the product review of the user is performed with use of a webpage form as the customer enters text based review data, communicating the prompting data displayed among the user interface components, and the form includes fields entering a star rating for a certain feature in relation to a product as taught by Ghoshal because Based on the user's interactions with the reviews, the review system can deduce the user's preferences over reviews and reviewers and can recommend products, reviews, or connections to certain users accordingly (Ghoshal, at ¶ [0107]).

Regarding claim 10, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “wherein the communicating the prompting data to the user is performed so that there is displayed to a user on the user interface the prompting data with the text based review data (id. at ¶ [0056], application is configured to automatically perform sentiment analysis in order to generate results that may be used to identify content for aggregation on a landing page and, when observed user behavior initiates a request, directs a browser to the page to present (i.e., display) aggregated, contextually-relevant content by groupings based on keyword density.), wherein the determining the prompting data in dependence on the extracting data tags associated to respective product reviews of the crowdsourced product review data includes subjecting data of the product review data to natural language processing for (a) identifying a percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic (id. at ¶ [0083], an analysis of user-generated content is a sentiment analysis (e.g., using NLP) to identify one or more factors (e.g., sentiments) associated with user-generated content (e.g., one or more reviews), based upon reviews of a given product, sentiment analysis engine and keyword module are used to create or generate a term that relates to a sentiment expressed in reviews associated with the given product, and a factor is determined to be associated with the user-generated content if the factor itself is expressed in the user-generated content.), and (b) ascertaining a sentiment level of the certain topic (id. at ¶ [0055], using sentiment analysis engine and keyword module, terms may be constructed that are used to generate “landing pages” or websites or web pages where content related to the terms may be presented by rankings, order, relevance, clickthrough or conversion rates, or other characteristics, without limitation, and the sentiment analysis engine embed a given term (e.g., keyword+sentiments (i.e., factors)) in an address associated with a landing page.), and wherein the method includes, in dependence on the identifying the percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic, and in dependence on the ascertaining,” However, Kumar does not explicitly teach “wherein the product review of the user is performed with use of a user interface defined by a display of the client computer device in which the user enters text based review data respecting a certain product, … providing the prompting data so that the prompting data prompts the user to enter text based review data into the user interface relating to the certain topic.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the product review of the user is performed with use of a webpage form as the customer enters text based review data, and communicating the prompting data displayed among the user interface components as depicted at FIG. 15 and as described at ¶ [0153] and creating a product review may include the user inputting one or more data fields or selecting one or more options, the product review includes information such as ratings for features of the product’s category (id. at ¶ [0097]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with the product review of the user is performed with use of a webpage form as the customer enters text based review data, and creating a product review includes features of the product’s category as taught by Ghoshal because the illustrated UI can provide an interactive way for a user to write a review (Ghoshal, at ¶ [0153]), and product feature is important in product review for product’s characteristics or attributes (id. at ¶ [0061]).

Regarding claim 11, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “wherein the communicating the prompting data to the user is performed so that there is displayed to a user on the user interface the prompting data with the text based review data (id. at ¶ [0056], application is configured to automatically perform sentiment analysis in order to generate results that may be used to identify content for aggregation on a landing page and, when observed user behavior initiates a request, directs a browser to the page to present (i.e., display) aggregated, contextually-relevant content by groupings based on keyword density.), wherein the determining the prompting data in dependence on the extracting data tags associated to respective product reviews of the crowdsourced product review data includes subjecting data of the product review data to natural language processing for identifying a percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic (id. at ¶ [0083], an analysis of user-generated content is a sentiment analysis (e.g., using NLP) to identify one or more factors (e.g., sentiments) associated with user-generated content (e.g., one or more reviews), based upon reviews of a given product, sentiment analysis engine and keyword module are used to create or generate a term that relates to a sentiment expressed in reviews associated with the given product, and a factor is determined to be associated with the user-generated content if the factor itself is expressed in the user-generated content.), wherein the method includes monitoring a stage of progress of the product review being authored by the user (id. at ¶¶ [0049]-[0050], user monitor 344 is a software module that is configured to observe behavior of a browser (i.e., a user who is using a browser to navigate to a given website, destination or address to find information, engage in a transaction, purchase an item, or perform another action, without limitation) using, for example, a “cookie” or other file, and is configured to access, retrieve, and analyze data stored in a cookie in order to determine the type of content (e.g., reviews for a particular item or service) to request, retrieve, push, or otherwise access for display using widget.), and wherein the method includes, in dependence on the identifying the percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic,” However, Kumar does not explicitly teach “wherein the product review of the user is performed with use of a user interface defined by a display of the client computer device in which the user enters text based review data respecting a certain product, … and further in dependence on the monitoring, providing the prompting data so that the prompting data prompts the user to enter text based review data into the user interface relating to the certain topic.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the product review of the user is performed with use of a webpage form as the customer enters text based review data, and communicating the prompting data displayed among the user interface components as depicted at FIG. 15 and as described at ¶ [0153] and creating a product review may include the user inputting one or more data fields or selecting one or more options, the product review includes information such as ratings for features of the product’s category (id. at ¶ [0097]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with the product review of the user is performed with use of a webpage form as the customer enters text based review data, and creating a product review includes features of the product’s category as taught by Ghoshal because the illustrated UI can provide an interactive way for a user to write a review (Ghoshal, at ¶ [0153]), and product feature is important in product review for product’s characteristics or attributes (id. at ¶ [0061]).

Regarding claim 12, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Examiner notes that the difference between the subject matter described in claim 11 is by discovering topics in text of the product review being authored by the user. Kumar further teaches “wherein the communicating the prompting data to the user is performed so that there is displayed to a user on the user interface the prompting data with the text based review data (id. at ¶ [0056], application is configured to automatically perform sentiment analysis in order to generate results that may be used to identify content for aggregation on a landing page and, when observed user behavior initiates a request, directs a browser to the page to present (i.e., display) aggregated, contextually-relevant content by groupings based on keyword density.), wherein the determining the prompting data in dependence on the extracting data tags associated to respective product reviews of the crowdsourced product review data includes subjecting data of the product review data to natural language processing for identifying a percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic (id. at ¶ [0054], reviews or other types of content may be gathered (e.g., copied by one or more crawlers or web crawling applications) and stored in database. Using sentiment analysis engine, content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product, or subject matter associated with a given user's research.), wherein the method includes discovering using natural language processing topic extraction topics that have been referenced in text of the product review being authored by the user (id. at ¶ [0083], an analysis of user-generated content is a sentiment analysis (e.g., using NLP) to identify one or more factors (e.g., sentiments) associated with user-generated content (e.g., one or more reviews), based upon reviews of a given product, sentiment analysis engine and keyword module are used to create or generate a term that relates to a sentiment expressed in reviews associated with the given product, and a factor is determined to be associated with the user-generated content if the factor itself is expressed in the user-generated content.), and wherein the method includes, in dependence on the identifying the percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic, and in dependence on the discovering,” However, Kumar does not explicitly teach “wherein the product review of the user is performed with use of a user interface defined by a display of the client computer device in which the user enters text based review data respecting a certain product, … providing the prompting data so that the prompting data references the certain topic.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the product review of the user is performed with use of a webpage form as the customer enters text based review data, and communicating the prompting data displayed among the user interface components as depicted at FIG. 15 and as described at ¶ [0153] and creating a product review may include the user inputting one or more data fields or selecting one or more options, the product review includes information such as ratings for features of the product’s category (id. at ¶ [0097]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with the product review of the user is performed with use of a webpage form as the customer enters text based review data, and creating a product review includes features of the product’s category as taught by Ghoshal because the illustrated UI can provide an interactive way for a user to write a review (Ghoshal, at ¶ [0153]), and product feature is important in product review for product’s characteristics or attributes (id. at ¶ [0061]).

Regarding claim 13, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “wherein the communicating the prompting data to the user is performed so that there is displayed to a user on the user interface the prompting data with the text based review data (id. at ¶ [0056], application is configured to automatically perform sentiment analysis in order to generate results that may be used to identify content for aggregation on a landing page and, when observed user behavior initiates a request, directs a browser to the page to present (i.e., display) aggregated, contextually-relevant content by groupings based on keyword density.), wherein the determining the prompting data in dependence on the extracting data tags associated to respective product reviews of the crowdsourced product review data includes subjecting data of the product review data to natural language processing for identifying a percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic (id. at ¶ [0054], reviews or other types of content may be gathered (e.g., copied by one or more crawlers or web crawling applications) and stored in database. Using sentiment analysis engine, content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product, or subject matter associated with a given user's research.), wherein the method includes discovering using natural language processing topic extraction topics that have been referenced in text of the product review being authored by the user (id. at ¶ [0083], an analysis of user-generated content is a sentiment analysis (e.g., using NLP) to identify one or more factors (e.g., sentiments) associated with user-generated content (e.g., one or more reviews), based upon reviews of a given product, sentiment analysis engine and keyword module are used to create or generate a term that relates to a sentiment expressed in reviews associated with the given product, and a factor is determined to be associated with the user-generated content if the factor itself is expressed in the user-generated content.), and wherein the method includes, in dependence on the identifying the percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic, and in dependence on the discovering, providing the prompting data so that the prompting data references the certain topic, wherein the method includes iteratively performing the discovering (id. at ¶ [0067], continuously searching of databases whether an identifier is paired with information stored in databases.) so that in response to the discovering indicating that entered text of the user referenced the certain topic, the promoting data is updated to be absent of a reference to the certain topic (id. at ¶ [0070], to generate one or more displays that are contextually presented (i.e., presented in an overlay, pop-up window, or display of data and information that does not interrupt the context of a current session, but instead augments the current session with additional, contextually-relevant content (e.g., UGC)).).” However, Kumar does not explicitly teach “wherein the product review of the user is performed with use of a user interface defined by a display of the client computer device in which the user enters text based review data respecting a certain product, … and the prompting data during a time that the user authors the product review”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the product review of the user is performed with use of a webpage form as the customer enters text based review data, and communicating the prompting data displayed among the user interface components as depicted at FIG. 15 and as described at ¶ [0153] and creating a product review may include the user inputting one or more data fields or selecting one or more options, the product review includes information such as ratings for features of the product’s category (id. at ¶ [0097]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with the product review of the user is performed with use of a webpage form as the customer enters text based review data, and creating a product review includes features of the product’s category as taught by Ghoshal because the illustrated UI can provide an interactive way for a user to write a review (Ghoshal, at ¶ [0153]), and product feature is important in product review for product’s characteristics or attributes (id. at ¶ [0061]).

Regarding claim 14, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “wherein the extracted data tags include extracted sentiment tags. wherein the method includes iteratively performing the examining, and the determining, and iteratively adjusting a browsing data transmission process by which the client computer device transmits the user browsing data for facilitation of the examining of the user browsing data, wherein the iteratively adjusting of the browsing data transmission process is in dependence on a current outcome of the determining a current activity classification of the user (Kumar, at ¶ [0049], application may be configured to retarget content such as reviews (e.g., consumer reviews directed to goods, products, services, properties, hotels, or any item that may be reviewed) with regard to various factors, attributes, sentiments (i.e., attributes associated with a given user's affinity or perception of a given item) based on observed behavior.).”

Regarding claim 15, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “… wherein the browser plugin is configured to forward data of the rendered webpage data to the computing node based manager system (Kumar, at ¶ [0049], user monitor is a software module that is configured to observe behavior of a browser (i.e., a user who is using a browser to navigate to a given website, destination or address to find information, engage in a transaction, purchase an item, or perform another action.), …” However, Kumar does not explicitly teach “wherein the examining and determining are performed by a computing node based manager system external to the client computing device, wherein the method includes receiving registration data from the user and in response to the receiving registration data from the user, sending to the client computer device a client computer device installation package having software code which when installed on the client computer device installs the browser plugin on a web browser of the client computer device, wherein the web browser renders on a display of the client computing device webpage data served by a computing node based system external to the computing node based manager system and … wherein the data of the rendered webpage data defines content of the user browsing data obtained by the computing node based system.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that wherein the examining and determining are performed by a computing node based manager system external to the client computing device (id. at ¶ [0068], a review system interact with one or more user devices, form a client-server relationship and the review system is external to the user device as depicted at FIG. 1.), wherein the method includes receiving registration data from the user (id. at ¶ [0082], the user module provide forms for setting up or creating individual accounts containing information about the users.) and in response to the receiving registration data from the user, sending to the client computer device a client computer device installation package having software code which when installed on the client computer device installs the browser plugin on a web browser of the client computer device (id. at ¶ [0069], client software (i.e., software applications installed on the user devices) may be available as downloadable mobile applications for various types of mobile devices or executed by various web browsers.), wherein the web browser renders on a display of the client computing device webpage data served by a computing node based system external to the computing node based manager system  (id. at ¶ [0139], a graphical user interface (GUI) of a user's mobile device (e.g., user device 102 a), which may interact with the review system, graphical user interface, whether server generated or generated by a rendering device (e.g., a user device 102 a) using data retrieved from other computing devices.) wherein the data of the rendered webpage data defines content of the user browsing data obtained by the computing node based system (id. at ¶ [0139], a GUI server generated or generated to populate predetermined areas of the graphical user interface using data retrieved from other computing devices, displaying information describing a user's connections, and a UI comprise a plurality of sections provided by the review system.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with a server system receive registration data from the user, install the client application on the browser of the user device, the web browser renders webpage data served by other computing devices external to the server system, the data of the rendered webpage defines content obtained by the server system as taught by Ghoshal because the users may easily (with a single click or a tap) purchase a product of interest, without having to log into another website or open a separate application in order to purchase product of interest (Ghoshal, at ¶ [0161]).

Regarding claim 16, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “initiating the performing web crawling to obtain crowdsourced product review data of one or more product for use in performing the determining prompting data (Kumar, at ¶ [0054], reviews or other types of content may be gathered (e.g., copied by one or more crawlers or web crawling applications) and stored in database. Using sentiment analysis engine, content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product, or subject matter associated with a given user's research.)”. However, Kumar does not explicitly teach “wherein the method includes, based on the examining, determining the current activity classification of the user as preparing to author a product review, wherein the method includes, in response to the determining the current activity classification of the user as preparing to author a product review and prior to a subsequent determining of the current activity classification of the user as authoring a product review, … so that the prompting data is determined prior to the user commencing authoring of a product review.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the review system interacts with the e-commerce platforms and the social network platforms via the network to collect or retrieve relevant information (id. at ¶ [0066]), and analyze user’s purchase patterns and determined to prompt for preparing or updating to author product review, prior to the user writing of the product review as described at ¶¶ [0100]-[0104], and [0106].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with prompting data guiding the user in authoring of a product review as taught by Ghoshal because by leveraging a user's social connections to solicit reviews, the user may receive faster response to review requests (Ghoshal, at ¶ [0003]).

Regarding claim 17, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “wherein the extracted data tags include extracted topic tags. (id. at ¶ [0083], an analysis of user-generated content is a sentiment analysis (e.g., using NLP) to identify one or more factors (e.g., sentiments) associated with user-generated content (e.g., one or more reviews), based upon reviews of a given product, sentiment analysis engine and keyword module are used to create or generate a term that relates to a sentiment expressed in reviews associated with the given product, and a factor is determined to be associated with the user-generated content if the factor itself is expressed in the user-generated content.) … initiating the performing web crawling to obtain crowdsourced product review data of one or more product (Kumar, at ¶ [0054], reviews or other types of content may be gathered (e.g., copied by one or more crawlers or web crawling applications) and stored in database. Using sentiment analysis engine, content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product, or subject matter associated with a given user's research.),”  However, Kumar does not explicitly teach “… wherein the method includes, based on the examining, determining the current activity classification of the user as preparing to author a product review, wherein the method includes, in response to the determining the current activity classification of the user as authoring a product review and prior to a subsequent determining of the current activity classification of the user as authoring a product review, … and wherein the determining the current activity classification of the user as preparing to author a product review includes querying a predictive model that has been trained by machine learning with training data that includes historical browsing data of the user.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the review system interacts with the e-commerce platforms and the social network platforms via the network to collect or retrieve relevant information (id. at ¶ [0066]), and analyze user’s purchase patterns and determined to prompt for preparing or updating to author product review, prior to the user writing of the product review as described at ¶¶ [0100]-[0104], and [0106], and the review system compute a score for the review specific to the user based on the social data and the rating, computation of the score based on affinity and similarity measures may involve one or more types of machine learning algorithms, including supervised and unsupervised learning, whereas the social data may further indicate at least one of the list of features associated with the one social connection with the certain user; and the review system is configured to further compute a match score between the one or more features for which the video review has values and the at least one feature associated with the one social connection with the certain user (e.g., another form of user preference or specification). For example, John might have told Mary that he cares most about the size and waterproofing capability when it comes to a hiking bag. When Mary creates or sees a review on a hiking bag that clearly demonstrates the size and waterproofing capability of the hiking bag, she would want to send or forward the review to John, maybe indicating exactly in which portions or segments of the video review John could find such demonstrations as described at ¶¶ [0123] and [0118].
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with prompting data guiding the user in authoring of a product review as taught by Ghoshal because by leveraging a user's social connections to solicit reviews, the user may receive faster response to review requests (Ghoshal, at ¶ [0003]), and as the user makes more purchases, writes, follows, or comments on more reviews, or have more chats with other users in a subject matter area, the system may strengthen the user's association with that subject matter area for at least some other users who are socially connected to the user based on the preferences of those other users (id. at ¶ [0086]).

Regarding claim 18, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches “… performing the web crawling to obtain crowdsourced product review data of a certain product (Kumar, at ¶ [0054], reviews or other types of content may be gathered (e.g., copied by one or more crawlers or web crawling applications) and stored in database. Using sentiment analysis engine, content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product, or subject matter associated with a given user's research.), wherein the examining user browsing data includes subjecting the user browsing data to natural language processing to extract a product identifier for the certain product (id. at ¶ [0054], content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product.), … wherein the communicating the prompting data to the user is performed so that there is displayed to a user on the user interface the prompting data with the text based review data (id. at ¶ [0056], application is configured to automatically perform sentiment analysis in order to generate results that may be used to identify content for aggregation on a landing page and, when observed user behavior initiates a request, directs a browser to the page to present (i.e., display) aggregated, contextually-relevant content by groupings based on keyword density.), wherein the determining the prompting data in dependence on the extracting data tags associated to respective product reviews of the crowdsourced product review data includes subjecting data of the product review data to natural language processing for identifying a percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic (id. at ¶ [0054], reviews or other types of content may be gathered (e.g., copied by one or more crawlers or web crawling applications) and stored in database. Using sentiment analysis engine, content (e.g., reviews) may be evaluated using, in some examples, natural language processing (“NLP”) to identify features, sentiments (e.g., “comfortable,” “nice,” “warm,” “cool,” “hot,” “great,” “poor,” and other attributes, without limitation), or other factors that are associated with a given item, service, good, product, or subject matter associated with a given user's research.), wherein the method includes discovering using natural language processing topic extraction topics that have been referenced in text of the product review being authored by the user (id. at ¶ [0083], an analysis of user-generated content is a sentiment analysis (e.g., using NLP) to identify one or more factors (e.g., sentiments) associated with user-generated content (e.g., one or more reviews), based upon reviews of a given product, sentiment analysis engine and keyword module are used to create or generate a term that relates to a sentiment expressed in reviews associated with the given product, and a factor is determined to be associated with the user-generated content if the factor itself is expressed in the user-generated content.), and wherein the method includes, in dependence on the identifying the percentage of crowdsourced product reviews accumulated respecting the certain product that return topic tags specifying a certain topic, and in dependence on the discovering, providing the prompting data so that the prompting data references the certain topic, wherein the method includes iteratively performing the discovering (id. at ¶ [0067], continuously searching of databases whether an identifier is paired with information stored in databases.) so that in response to the discovering indicating that entered text of the user referenced the certain topic, performing updating of the prompting data so that the prompting data is absent of a reference to the certain topic (id. at ¶ [0070], to generate one or more displays that are contextually presented (i.e., presented in an overlay, pop-up window, or display of data and information that does not interrupt the context of a current session, but instead augments the current session with additional, contextually-relevant content (e.g., UGC)).),” 
“wherein the method includes in response to the current activity classification of the user being determined to be the classification of authoring a product review, … wherein the product review of the user is performed with use of a user interface defined by a display of the client computer device in which the user enters text based review data respecting a certain product, … and the providing prompting data during a time that the user authors the product review … and wherein the method includes prior to the examining user browsing data, adjusting a threshold value based on configuration data entered into a displayed user interface of the client computer device by the user, wherein the method includes finding that the percentage of crowdsourced product reviews specifying the certain topic tag exceeds the threshold value, and prior to the updating displaying the reference to the certain topic in the prompting data based on the finding.”
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that the system determine the user purchase a product, then solicit or prompt users to provide reviews (id. at ¶ [0100]), and during the user browsing products, product information is displayed, the product information include the fields of product identifier, brand, model, product description, reviews, etc. (id. at ¶ [0150]), the product review of the user is performed with use of a webpage form as the customer enters text based review data, and communicating the prompting data displayed among the user interface components as depicted at FIG. 15 and as described at ¶ [0153] and creating a product review may include the user inputting one or more data fields or selecting one or more options, the product review includes information such as ratings for features of the product’s category (id. at ¶ [0097]), and the review system is configured to compute the score as a weighted average value of the adjusted values over one or more of the features for which values are available in the aggregated data based on user preferences, also further send, for one of the ranked list of reviews, information indicating a subset of the list of features with adjusted user-supplied values in the one review that exceed a predetermined threshold (id. at ¶ [0130]), the predetermined threshold may be adjusted by the user (id. at ¶ [0124]).
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to combine Kumar with providing prompting data when a user authoring a product review, finding crowdsourcing product reviews exceed a threshold value, and the threshold could be adjusted by the user as taught by Ghoshal because it would enable to display customized reviews for a product of interest to a user based on social data (Ghoshal, at ¶ [0126]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Ghoshal as applied to claim 1 above, and further in view of Wu.

Regarding claim 21, Kumar in view of Ghoshal teaches all the limitations of independent claim 1. Kumar further teaches various factors or attributes associated with star ratings (Kumar, at ¶ [0090]). However, Kumar does not explicitly teach “wherein the prompting data includes first and second topic specific star rating forms that prompt the user to enter respective first and second star ratings for a certain topic and a particular topic in relation to the certain product, wherein the method includes, in response to completion of the product review by the user, converting the first and second star ratings into respective first and second text segments having descriptive meanings mapping to the respective first and second star ratings, and auto-populating the first and second text segments into the text based data entry field for posting of the product review on a website hosted by the computing node based system.” Examiner notes that review attribute is closely related to the topic as described at par. 74, and “for posting of the product review on a website hosted by the computing node based system” has been written as intended use.
Ghoshal is in the same field of managing product reviews for user based on their social data (Ghoshal, at Abstract) that “wherein the prompting data includes first and second topic specific star rating forms that prompt the user to enter respective first and second star ratings for a certain topic and a particular topic in relation to the certain product (id. at ¶¶ [0100]-[0101], prompt users to provide reviews if the user purchased a product, the client applications receive one or more data fields of a review include author's overall ratings of products (e.g., number of stars) as well as ratings and/or comments for specific attributes of the product's various features, the feature equivalents to the topic.),”. Further, Ghoshal further teaches “and auto-populating the first and second text segments into the text based data entry field for posting of the product review on a website hosted by the computing node based system.”, the review module generate updating of retailer e-commerce reviews as an HTTP based request and response includes ratings and a body of text describing the author's experience and rating of the product as described at ¶ [0106]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kumar’s method with prompting data includes first and second topic specific star rating forms that prompt the user to enter respective first and second start ratings and update the ratings and body of text in the field as taught by Ghoshal because the user may receive faster response to review requests and enable better socialization and shopping experience compared to traditional product review systems and e-commerce platforms (Ghoshal, at ¶ [0003]).
However, Kumar in view of Ghoshal does not explicitly teach “wherein the method includes, in response to completion of the product review by the user, converting the first and second star ratings into respective first and second text segments having descriptive meanings mapping to the respective first and second star ratings”. 
Wu is in the same field of a recommendation reason generation method and device (Wu, at Abstract) that when the content of the review is a picture content, a popularity value, a star content, and a comment tag, the content of the comment content needs to be converted into a text content, ie, a comment sentence converted into text. For example, the taste of star rating content of 5 stars is translated into “very delicious” text content (Wu, at page 8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kumar in view of Ghoshal’s method with converting star ratings into respective text segments having descriptive meanings mapping to the star ratings as taught by Wu because the recommendation reason of the object to be recommended displayed to the user is text content, the content of the comment obtained when mining is image content, star content and comment tags, the content of the content of the review needs to be converted into text content (Wu, at page 11). 

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s 35 U.S.C. § 103 arguments have been fully considered and the examiner respectfully asserts that the cited art sufficiently teaches each and every element of the limitations recited in the current claims.
	As for applicant’s arguments to the claim objections, the examiner properly objected to claims for the minor informalities including simple antecedent basis issues and typos. Therefore, appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249. The examiner can normally be reached Monday-Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144